             Case 1:21-cv-05671-LTS Document 5 Filed 07/21/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TODD JOHNSON,

                                 Plaintiff,

                     -against-

GEORGE D. SILVA, ESQ.; BISOGNO AND                                   21-CV-5671 (LTS)
MICHAEL C. MEYERSON, LLP; LAW
                                                                 ORDER OF DISMISSAL
OFFICE OF DENNIS C. BARTLING; KELLY,
RODE, AND KELLY, LLP; GUMO LLC;
PICCIANO AND SCAHILL, PC; MOLOPSITZ
AND DESANTIS, P.C.,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, who is appearing pro se, submitted this action with an incomplete request to

proceed without prepayment of fees, that is, in forma pauperis (“IFP”). Because it was unclear

whether Plaintiff had sufficient funds to pay the filing fees for this action, the Court was unable

to make a ruling on Plaintiff’s IFP application. By order dated July 1, 2021, the Court directed

Plaintiff, within thirty days, to either pay the $402.00 in fees required to file a civil action in this

Court, or submit an amended IFP application to provide information to establish that he is unable

to pay the filing fees. That order specified that failure to comply would result in dismissal of the

complaint.

        On July 13, 2021, Plaintiff submitted an amended IFP application with the same

deficiencies as in his original IFP application. In question 2, Plaintiff checks the box indicating

that he is not presently unemployed, but he fails to answer the questions regarding his last date of

employment and his gross monthly wages at the time. In question 3, Plaintiff checks the boxes

indicating that he does not receive income from any of the listed sources, but he does not provide

an answer in response to the question asking him to explain how he pays his expenses. In
            Case 1:21-cv-05671-LTS Document 5 Filed 07/21/21 Page 2 of 2



question 6, Plaintiff also fails to detail his housing, transportation, utilities, or other monthly

expenses. Plaintiff’s amended IFP application fails to supply sufficient information explaining

any sources of income and how Plaintiff pays his expenses, and therefore it remains unclear

whether Plaintiff has sufficient funds to pay the filing fees for this action. Because Plaintiff failed

to comply with the Court’s July 1, 2021 order, the complaint is dismissed without prejudice. See

28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 21, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




                                                   2
